DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of species, a. inhibitor of C-C chemokine receptor type 5 (CCR5) in the reply filed on January 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 1-16 are pending.
	Claims 6-8, drawn to non-elected species are withdrawn from examination.
	Claims 1-5 and 9-16 are examined on the merits with species, a. inhibitor of CCR5.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
a.  it cites acronyms, CD24+ and PSGL-1+ that should have superscripts, CD24+ or PSGL-1+ and set forth throughout the Specification; and
b.  cites acronyms, CCR5 and PSGL-1+ without full corresponding terms.  When an acronym is initially stated it should be accompanied by its full term, as Applicants have done in + on line 5. 
 Correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-5 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.  Regarding claim 1, line 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 1 cites the wherein clause, “...wherein the subject has a tumor positive for a ligand of P-selectin such as a CD24+ or PSGL-1+ tumor” on the last two lines of the claim.  


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-3 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halama et al, WO 2016/066634 A2 (published 6 May 2016), as evidenced by The Human Protein Atlas (printed March 17, 2021).  Halama discloses treating cancer and especially metastatic cancer with C-C chemokine receptor type 5 (CCR5) antagonists in monotherapy or in a combination therapy, see page 2, lines 4-6.  Metastases that are able to be treated with said therapies include liver metastases, pancreas metastases, as well as peritoneal metastases, see page 16, lines 14-16; and claim 20 on page 30.  Primary cancers, as well as metastatic cancers are able to be treated with the administration of CCR5 antagonists and additional anti-cancer therapies include the following organs, ovarial, pancreas, colon, renal (kidney), stomach, liver (hepatocellular) and gastric system, see page 10, lines 23-31.  As evidenced by the Atlas .
	The CCR antagonists implemented in treatment may be “Maraviroc (Pfizer), Vicriviroc (Schering-Plough), Aplaviroc (GlaxoSmithKline (GSK)), ancriviroc, [3H]maraviroc, [3H]ancriviroc, CCL7, TAK-779, E913, TAK-652, TAK-220, and vMIP-II”, see page 16, lines 17-20.  Chemotherapeutic agents selected from the group consisting of carboplatin, cisplatin, oxaliplatin, docetaxel, or paclitaxel may be administered for treatment, see page 11, lines 17-24. Paclitaxel can be administered as nanoparticle albumin bound paclitaxel, see page 11, lines 17-25.  Anti-tumoral treatment, as well as surgical removal of tumors may be implemented before said treatments, see page 1, lines 29-32; page 11, lines 1-5; page 13, lines 15-18; and paragraph bridging pages 18 and 19.  Colorectal cancer patients with hepatic metastases were refractory to standard chemotherapy, see page 22, lines 11-24.
	Absent evidence to the contrary, the individual treated herein is in need of palliative care and the inhibition of metastasis has slowed down the incidence of bowel obstructions.

10.	Claim(s) 1-3, 9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pestell, US 2013/0303512 A1 (published November 14, 2013) as evidenced by Kristiansen et al. (American Journal of Pathology 161(4): 1215-1221, October 2002).  Pestell discloses administering CCR5 modulators to treat neoplasm or metastasis of the neoplasm including ovarian epithelial carcinoma, colon cancers, liver cancers, kidney cancers, pancreatic cancer and bladder cancers, see page 4, section 0079; page 5, section 0080; page 11, section 282; and page 14, section 0299.  As evidenced by Kristiansen, ovarian tumors, as well as nd column, last complete paragraph.  Panels D-G read on serous ovarian carcinoma samples.  Stages III and IV had at least 58.3% and 75% CD24 positivity, respectively, see Table 3 on page 1218.
CCR5 modulators include CCR5 antagonists such as maraviroc and vicriviroc, as well as other chemical compounds, see page 4, section 0075; and page 5, section 0081- page 8, section 0178.
	Absent evidence to the contrary the individual treated herein is in need of palliative care and the inhibition of metastasis has slowed down the incidence of bowel obstructions.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halama et al, WO 2016/066634 A2 (published 6 May 2016), as evidenced by The Human Protein Atlas (printed March 17, 2021), and further in view of Kristiansen et al. (American Journal of Pathology 161(4): 1215-1221, October 2002). Halama teaches treating cancer and especially metastatic cancer with C-C chemokine receptor type 5 (CCR5) antagonists in monotherapy or in a combination therapy, see page 2, lines 4-6.  Metastases that are able to be treated with said therapies include liver metastases, pancreas metastases, as well as peritoneal metastases, see page 16, lines 14-16; and claim 20 on page 30.  Primary cancers, as well as metastatic cancers are able to be treated with the administration of CCR5 antagonists and additional anti-cancer therapies include the following organs, ovarial, pancreas, colon, renal (kidney), stomach, liver (hepatocellular) and gastric system, see page 10, lines 23-31.  As evidenced by the Atlas reference, ovarian cancer, pancreatic cancer, colon cancer, stomach cancer and liver cancer all express CD24.
	The CCR antagonists implemented in treatment may be “Maraviroc (Pfizer), Vicriviroc (Schering-Plough), Aplaviroc (GlaxoSmithKline (GSK)), ancriviroc, [3H]maraviroc, [3H]ancriviroc, CCL7, TAK-779, E913, TAK-652, TAK-220, and vMIP-II”, see page 16, lines 17-20.  Chemotherapeutic agents selected from the group consisting of carboplatin, cisplatin, oxaliplatin, docetaxel, or paclitaxel may be administered for treatment, see page 11, lines 17-24. Paclitaxel can be administered as nanoparticle albumin bound paclitaxel, see page 11, lines 17-25.  Anti-tumoral treatment, as well as surgical removal of tumors may be implemented before said treatments, see page 1, lines 29-32; page 11, lines 1-5; page 13, lines 15-18; and paragraph 
	Absent evidence to the contrary, the individual treated herein is in need of palliative care and the inhibition of metastasis has slowed down the incidence of bowel obstructions.
	Halama does not teach the claimed method, wherein the subject of suffers from an ovarian cancer that is staged as high-grade serous ovarian cancer at stage III or stage IV.
	However, Kristiansen teaches patients with different epithelial ovarian tumors, as well as a large variety of solid tumors including liver and kidney cancer express CD24, see the entire document; and title.  “[M]embranous CD24 staining was observed in 84% of the invasive carcinomas (Figure 1, D-G)”, see page 1216, 2nd column, last complete paragraph.  Panels D-G read on serous ovarian carcinoma samples.  Stages III and IV had at least 58.3% and 75% CD24 positivity, respectively, see Table 3 on page 1218.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art references to modify the teachings of Halama to treat all types/grades of ovarial cancer staged in Kristiansen with an inhibitor of CCR5, see Halama reference.  Knowing CD24 is a prognostic marker of survival and might bear therapeutic options one of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Halama to treat all types/grades of ovarian cancer, which express CD24+ with an inhibitor of CCR5 given the favorable clinical responses observed, see page 25 of Halama; and entire Kristiansen reference, particularly abstract and page 1220.  
	

s 1-5 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pestell, US 2013/0303512 A1 (published November 14, 2013), and further in view of Kristiansen et al. (American Journal of Pathology 161(4): 1215-1221, October 2002) and Halama et al, WO 2016/066634 A2 (published 6 May 2016). Pestell teaches administering CCR5 modulators to treat neoplasm or metastasis of the neoplasm including ovarian epithelial carcinoma, colon cancers, liver cancers, kidney cancers, pancreatic cancer and bladder cancers, see page 4, section 0079; page 5, section 0080; page 11, section 282; and page 14, section 0299.  
CCR5 modulators include CCR5 antagonists such as maraviroc and vicriviroc, as well as other chemical compounds, see page 4, section 0075; and page 5, section 0081- page 8, section 0178.
	Absent evidence to the contrary the individual treated herein is in need of palliative care and the inhibition of metastasis has slowed down the incidence of bowel obstructions.
Pestell does not teach the claimed method, wherein the subject of suffers from an ovarian cancer that is staged as high-grade serous ovarian cancer at stage III or stage IV and has been treated with a chemotherapeutic agent, neoadjuvant therapy and surgery prior to the administration of CCR inhibitor and the subject has a chemotherapy resistant cancer.  Pestell also does not teach taught cancers are CD24 positive.
	However, Kristiansen teaches patients with different epithelial ovarian tumors, as well as a large variety of solid tumors including liver and kidney cancer express CD24, see the entire document; and title.  “[M]embranous CD24 staining was observed in 84% of the invasive carcinomas (Figure 1, D-G)”, see page 1216, 2nd column, last complete paragraph.  Panels D-G 
	Moroever, Halama teaches treating cancer and especially metastatic cancer with C-C chemokine receptor type 5 (CCR5) antagonists in monotherapy or in a combination therapy including chemotherapy, see page 2, lines 4-6.  Chemotherapeutic agents selected from the group consisting of carboplatin, cisplatin, oxaliplatin, docetaxel, or paclitaxel may be administered for treatment, see page 11, lines 17-24. Paclitaxel can be administered as nanoparticle albumin bound paclitaxel, see page 11, lines 17-25.  Anti-tumoral treatment, as well as surgical removal of tumors may be implemented before said treatments, see page 1, lines 29-32; page 11, lines 1-5; page 13, lines 15-18; and paragraph bridging pages 18 and 19. Colorectal cancer patients with hepatic metastases were refractory to standard chemotherapy, see page 22, lines 11-24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art references to modify the teachings of Pestell to treat all types/grades of ovarial cancer staged in Kristiansen and other peritoneal cancers with an inhibitor of CCR5 at the designated time points, as well as see all references.  Knowing CD24 is a prognostic marker of survival and might bear therapeutic options one of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references to treat all types/grades of ovarian cancer and other peritoneal cancers which express CD24+ with an inhibitor of CCR5 given the favorable clinical responses observed, see page 25 of Halama; and entire Kristiansen reference, particularly abstract and page 1220.  One of ordinary skill in the art would have been motivated 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


08 April 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643